Case 5:16-cv-10444-JEL-MKM ECF No. 1219 filed 08/01/20   PageID.38313   Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

  ORDER REGARDING MATTERS DISCUSSED AT THE JULY 29,
     2020 STATUS CONFERENCE, GRANTING IN PART AND
   DENYING IN PART PUTATIVE CLASS PLAINTIFFS’ MOTION
   TO SEAL [1204], GRANTING PUTATIVE CLASS PLAINTIFFS’
      MOTION TO AMEND THEIR COMPLAINT [1175], AND
  STRIKING DUPLICATE MOTION FOR CLASS CERTIFICATION
                           [1176]

          The Court held a status conference regarding its pending Flint

  Water litigation on July 29, 2020. The Court now orders as follows:

     I.     Waid v. Snyder, Case No. 16-cv-10444

          Putative Class Plaintiffs filed a motion to seal (ECF No. 1204)

  portions of their motion for class certification. For the reasons set forth

  on the record, the motion was granted in part and denied in part.

  Putative Class Plaintiffs may not redact the following lines from their

  exhibits:
Case 5:16-cv-10444-JEL-MKM ECF No. 1219 filed 08/01/20   PageID.38314   Page 2 of 5




            Exhibit 82, PageID.34288, lines 10–24.

            Exhibit 83, PageID.34305, lines 2–4; PageID.34312, lines 10–

              24; PageID.34313, lines 1–4, 8–14; PageID.34314, lines 12–

              24; PageID.34315, lines 1–2.

            Exhibit 90, PageID.34334, lines 19–24, except for the doctor’s

              name.

            Exhibit 94- Everything should be unredacted except for the

              name of the minor and the doctor’s name.

            Exhibit 96- PageID.34361, lines 5–22.

        Putative Class Plaintiffs filed a new motion for class certification

  on July 16, 2020 (ECF No. 1207), after complying with the Federal Rules

  of Civil Procedure and Local Rules on redactions. As such, the earlier

  pending motion for class certification (ECF No. 1176) is stricken.

        For the reasons set forth on the record, the Court grants Putative

  Class Plaintiffs’ motion to amend their complaint to add two new class

  representatives. (ECF No. 1175.) Putative Class Plaintiffs must follow

  Federal Rule of Civil Procedure 41(a)(2) to request a plaintiff’s status as

  a named class representative is terminated.




                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1219 filed 08/01/20   PageID.38315   Page 3 of 5




           MDEQ Defendants proposed that they be placed on the same

  schedule as the State Defendants as set forth in the stipulated motion

  submitted by the parties detailing the Court’s orders. (ECF No. 1215.)

  The schedule for filing motions for summary judgment will be determined

  at a later date.

     II.     Rogers v. Snyder, Case No. 18-cv-10713

           On June 30, 2020, the Court issued a show cause as to why the case

  Rogers v. Snyder should not be dismissed for failure to prosecute and

  failure follow the Court’s order. (18-cv-10713, ECF No. 94.) Counsel for

  Rogers responded on July 17, 2020 and included a motion to amend the

  complaint. (18-cv-10713, ECF No. 94-1.) For the reasons set forth on the

  record, the Court granted the motion to amend the complaint in Rogers.

  Defendants need not file new motions to dismiss, but by August 12, 2020,

  they may file supplemental briefs addressing any new arguments from

  the amended complaint.

     III. Video Discovery Conferences

           The following dates are set for a video discovery conference as

  needed: August 5, 2020 at 2:00pm and August 12, 2020 at 3:30pm. The




                                        3
Case 5:16-cv-10444-JEL-MKM ECF No. 1219 filed 08/01/20   PageID.38316   Page 4 of 5




  Court will provide video teleconference connection information in the pre-

  conference agendas that will be entered in Case No. 16-cv-10444.

     IV.    Depositions

          In addition to the issues above that were discussed at the status

  conference, the mediators have requested that the Court temporarily

  stay certain party depositions so that the parties may have more time to

  focus on mediation efforts. Accordingly, the following party depositions

  will be stayed:

           Howard Croft

           Thomas Saxton

           State of Michigan 30(b)(6)

          The above-listed party deponents shall make themselves available

  for their depositions on mutually agreeable dates during the month of

  September. All currently scheduled, non-party depositions are not

  subject to this stay. This stay does not impact any dates or deadlines in

  the Fourth Amended Case Management Order (ECF No. 1162) or any

  other discovery deadlines.

     V.     Scheduling of Next Status Conference

          The next status conference will be held on Wednesday, August

  26, 2020 at 2:00pm. Parties are to file proposed agenda items in Case No.
                                       4
Case 5:16-cv-10444-JEL-MKM ECF No. 1219 filed 08/01/20   PageID.38317   Page 5 of 5




  16-cv-10444 by August 12, 2020. Individual liaison counsel should collect

  proposed agenda items from all counsel representing individual plaintiffs

  and submit those proposed items as a single filing. The Court will issue

  an agenda by August 19, 2020.

        IT IS SO ORDERED.

  Dated: August 1, 2020                    s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge



                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on August 1, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       5
